EXHIBIT 10.20


EMPLOYMENT AGREEMENT dated as of April 3, 2007, between Berry Plastics
Corporation, a Delaware corporation (the “Corporation”), and the individual
listed on Schedule 1 hereto (the “Employee”).
 
The Employee is an employee of the Corporation and as such has substantial
experience that has value to the Corporation.  The Corporation desires to employ
the Employee, and the Employee desires to accept such employment, on the terms
and subject to the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto agree as follows:
 
1. Employment; Effectiveness of Agreement.  Effective the date first set forth
above (the “Commencement Date”), the Corporation shall employ the Employee, and
the Employee shall accept employment the Corporation, upon the terms and
conditions hereinafter set forth.
 
2. Term.  Subject to earlier termination as provided herein, the employment of
the Employee hereunder shall commence on the Commencement Date and terminate on
the fifth anniversary of the Effective Date.  Such period of employment is
hereinafter referred to as the “Employment Period.”
 
3. Duties.  (a) During the Employment Period, the Employee shall be initially
employed by the Corporation at the position set forth on Schedule 1 hereto, and
shall perform such duties and services, regardless of location, consistent with
such position as may reasonably be assigned to the Employee by the officers of
the Corporation or their designees.
 
(b)           The Employee shall perform his duties and services hereunder at
the offices of the Company in Franklin, Massachusetts, during the Employment
Period; provided, however, that the Company may require the Employee to travel
in connection with the performance of such duties and services.  Anything
contained herein to the contrary notwithstanding, if the Company requires the
Employee to relocate to a city located outside of the 50 mile radius of
Franklin, Massachusetts, and notifies the Employee in writing that his continued
employment by the Company is conditional upon such relocation and the Employee
refuses to so relocate, any Termination of Employment of the Employee resulting
therefrom, whether initiated by the Company or the Employee, shall constitute a
Termination Without Cause.
 
4. Time to be Devoted to Employment.  Except for vacation, absences due to
temporary illness and absences resulting from causes set forth in Section 6, the
Employee shall devote the Employee’s business time, attention and energies on a
full-time basis to the performance of the duties and responsibilities referred
to in Section 3.  The Employee shall not during the Employment Period be engaged
in any other business activity which, in the reasonable judgment of the officers
of the Corporation, would conflict with the ability of the
 
 
 

--------------------------------------------------------------------------------

 
Employee to perform his or her duties under this Agreement, whether or not such
activity is pursued for gain, profit or other pecuniary advantage.
 
5. Compensation; Benefits; Reimbursement.
 
(a) Base Salary.  During the Employment Period, the Corporation shall pay to the
Employee an annual base salary in the amount set forth on Schedule 1 hereto,
which shall be subject to review and, at the option of persons having authority
regarding such matters at the Corporation, subject to adjustment (such salary,
as the same may be adjusted from time to time as aforesaid, being referred to
herein as the “Base Salary”).  The Base Salary shall be payable in such
installments (but not less frequent than monthly) as is the policy of the
Corporation with respect to employees of the Corporation at substantially the
same level of employment as the Employee.
 
(b) Bonus.  During the Employment Period, the Employee shall be entitled to
participate in all bonus and incentive programs of the Corporation (the
“Programs”) generally available from time to time to employees of the
Corporation at substantially the same level of employment as the Employee, such
participation to be in substantially the same manner as the participation
therein by such employees.
 
(c) Benefits.  During the Employment Period, the Employee shall be entitled to
such benefits (together with the Programs, the “Benefit Arrangements”) as are
generally made available from time to time to other employees of the Corporation
at substantially the same level of employment as the Employee.
 
(d) Reimbursement of Expenses.  During the Employment Period, the Corporation
shall reimburse the Employee, in accordance with the policies and practices of
the Corporation in effect from time to time with respect to other employees of
the Corporation at substantially the same level of employment as the Employee,
for all reasonable and necessary traveling expenses and other disbursements
incurred by him or her for or on behalf of the Corporation in connection with
the performance of his or her duties hereunder upon presentation by the Employee
to the Corporation of appropriate documentation therefor.
 
(e) Deductions.  The Corporation shall deduct from any payments to be made by it
to the Employee under this Section 5 or Section 8 any amounts required to be
withheld in respect of any Federal, state or local income or other taxes.
 
6. Disability or Death of the Employee.
 
(a) If, during the Employment Period, the Employee is incapacitated or disabled
by accident, sickness or otherwise (hereinafter, a “Disability”) so as to render
the Employee mentally or physically incapable of performing the services
required to be performed under this Agreement for 90 days in any period of 360
consecutive days, the Corporation may, at any time thereafter, at its option,
terminate the employment of the Employee under this Agreement immediately upon
giving the Employee notice to that effect, it being understood that upon such
termination the Employee shall be eligible for the disability benefits provided
by the Corporation.
 
 
 

--------------------------------------------------------------------------------

 
(b) If the Employee dies during the Employment Period, the Termination Date (as
defined below) shall be deemed to be the date of the Employee’s death.
 
7. Termination.
 
(a) The Corporation may terminate the employment of the Employee and all of the
Corporation’s obligations under this Agreement (except as hereinafter provided)
at any time for “cause” by giving the Employee notice of such termination, with
reasonable specificity of the grounds therefor.  For the purposes of this
Section 7, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Corporation or any subsidiary or affiliate thereof,
insubordination or willful neglect of duties (other than neglect due solely to
Employee’s illness or other involuntary mental or physical disability),
including the Employee’s violation of any material Corporation policy,
(ii) material breach of any of the provisions of Agreement or (iii) conviction
for a crime involving moral turpitude or fraud.  A termination pursuant to this
Section 7(a) shall take effect immediately upon the giving of the notice
contemplated hereby.
 
(b) The Corporation may terminate the employment of the Employee and all of the
Corporation’s obligations under this Agreement (except as hereinafter provided)
at any time during the Employment Period without “cause” by giving the Employee
written notice of such termination, to be effective 30 days following the giving
of such written notice.
 
(c) The Employee may terminate the employment of the Employee hereunder at any
time during the Employment Period by giving the Corporation at least 30 days’
prior written notice of such termination, such termination to be effective on
the date specified in such notice, whereupon all of the Corporation’s
obligations hereunder shall terminate (except as hereinafter provided).  For
convenience of reference, the date upon which any termination of the employment
of the Employee pursuant to Section 6 or 7 hereof shall be effective shall be
hereinafter referred to as the “Termination Date.”
 
8. Effect of Termination of Employment.
 
(a) Upon the effective date of termination of the Employee’s employment pursuant
to Section 6, Section 7(c) hereof, neither the Employee nor the Employee’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Corporation arising out of this Agreement, except the
right to receive, within 30 days of the Termination Date:
 
(i) the unpaid portion of the Base Salary provided for in Section 5(a), computed
on a pro rata basis to the Termination Date;
 
(ii) reimbursement for any expenses for which the Employee shall not have
theretofore been reimbursed, as provided in Section 5(d); and
 
(iii) the unpaid portion of any amounts earned by the Employee prior to the
Termination Date pursuant to any Benefit Arrangement; provided, however, unless
specifically provided otherwise in this Section 8, the Employee shall not be
entitled to receive any benefits under a Benefit Arrangement that have accrued
during a fiscal year if the terms of such Benefit Arrangement require that the
beneficiary be employed by the Corporation as of the end of such fiscal year.
 
 
 

--------------------------------------------------------------------------------

 
(b) Upon the termination of the Employee’s employment pursuant to Section 7(b),
neither the Employee nor the Employee’s beneficiaries or estate shall have any
further rights under this Agreement or any claims against the Corporation
arising out of this Agreement, except the right to receive:
 
(i) the unpaid portion of Base Salary, computed on a pro rata basis, for the
period from the Commencement Date until the first anniversary of this
Termination Date, payable in such installments as the Base Salary was paid prior
to the Termination Date; and
 
(ii) the payments, if any, referred to in Sections 8(a)(ii) and (iii).
 
(iii) the applicable bonus provided for in Section 5(b) computed on a pro-rata
basis to the Termination Date, payable at the same time and in the same manner
only as, if and when bonuses are paid to other employees of the Corporation of
comparable seniority.
 
(c) Upon the termination of the Employee’s employment by reason of “retirement”
(as defined in the Corporation’s Health and Welfare Plan for Early Retirees (the
“Retiree Plan”)), the Employee (and his or her eligible spouse and dependents)
shall be entitled to receive post-retirement medical insurance coverage pursuant
to the terms of the Retiree Plan, for which the cost of premiums shall be paid
by the Employee (or such spouse and/or dependents).  In the event that the
Retiree Plan is no longer in effect (or if otherwise necessary for tax and legal
purposes), the Corporation shall make available equivalent coverage to the
Employee (and such spouse and/or dependents) at substantially the same cost to
the Employee (and such spouse and/or dependents) as would have been charged
under the Retiree Plan as of the earlier of the date the Retiree Plan is
terminated and the time of the Employee’s retirement (“Equivalent Retiree
Coverage”); provided, however, that the Corporation may increase the premium
charged to the Employee (and such spouse and/or dependents) based on the
increase in cost, if any, to provide the Retiree Plan that may arise after the
Employee’s retirement.  The Corporation shall take any action necessary to
ensure that the Equivalent Retiree Coverage, if any, shall be provided other
than pursuant to the terms of a self-insured medical reimbursement plan that
does not satisfy the requirements of Section 105(h)(2) of the Internal Revenue
Code of 1986, as amended.
 
(d) the Employee’s obligations under Sections 9, 10 and 11 of this Agreement,
and the Corporation’s obligations under this Section 8, shall survive the
termination of this Agreement and the termination of the Employee’s employment
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
9. Disclosure of Information.
 
(a) From and after the date hereof, the Employee shall not use or disclose to
any person, firm, corporation or other business entity (other than any officer,
director, employee, affiliate or representative of the Corporation), except as
required in connection with the performance of the Employee’s duties under and
in compliance with the terms of this Agreement and as required by law or
judicial process, any Confidential Information (as hereinafter defined) for any
reason or purpose whatsoever, nor shall the Employee make use of any of the
Confidential Information for the Employee’s purposes or for the benefit of any
person or entity except the Corporation or any subsidiary thereof.
 
(b) For purposes of this Agreement, “Confidential Information” shall mean (i)
the Intellectual Property Rights (as hereinafter defined) of the Corporation and
its subsidiaries, (ii) all other information of a proprietary nature relating to
the Corporation or any subsidiary thereof, or the business or assets of the
Corporation or any such subsidiary, including, without limitation, books,
records, customer and registered user lists, vender lists, supplier lists,
distribution channels, pricing information, cost information, marketing plans,
strategies, forecasts, financial statements, budgets and projections and
(iii) any confidential and proprietary information in the possession of the
Corporation of any customer of the Corporation or any other third party other
than information which is generally within the public domain at the time of the
receipt thereof by the Employee or at the time of use or disclosure of such
Confidential Information by the Employee other than as a result of the breach by
the Employee of the Employee’s agreement hereunder.
 
(c) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including, without limitation, patents, patent
applications, patent rights, trademarks, trademark applications, trade names,
service marks, service mark applications, copyrights, copyright applications,
know-how, certificates of public convenience and necessity, franchises,
licenses, trade secrets, proprietary processes and formulae, inventions,
development tools, marketing materials, trade dress, logos and designs and all
documentation and media constituting, describing or relating to the above,
including, without limitation, manuals, memoranda and records.
 
10. Restrictive Covenants.
 
(a) The Employee acknowledges and recognizes that during the Employment Period
he will be privy to Confidential Information and further acknowledges and
recognizes that the Corporation would find it extremely difficult to replace the
Employee.  Accordingly, in consideration of the premises contained herein and
the consideration to be received by the Employee hereunder (including, without
limitation, the severance compensation described in Section 8(b)(i), if any),
without the prior written consent of the Corporation, the Employee shall not, at
any time during the employer/employee relationship between the Corporation and
the Employee and for the one-year period after the termination of such
employer/employee relationship, (i) directly or indirectly engage in, represent
in any way, or be connected with, any Competing Business directly competing with
the business of the Corporation or any direct or indirect subsidiary or
affiliate thereof within the state in which
 
 
 

--------------------------------------------------------------------------------

 
Employee is employed or any other state of the United States or any country
other than the United States in which the Corporation is doing business, whether
such engagement shall be as an officer, director, owner, employee, partner,
affiliate or other participant in any Competing Business, (ii) assist others in
engaging in any Competing Business in the manner described in clause (i) above,
(iii) induce or solicit individuals who are, or were at any time in the
preceding twelve months, employees of the Corporation or any direct or indirect
subsidiary or affiliate thereof to terminate their employment with the
Corporation or any such direct or indirect subsidiary or affiliate or to engage
in any Competing Business, or hire, or induce or solicit (or assist others to
hire or induce or solicit) the hiring of, individuals then employed, or employed
at any time in the preceding twelve months, by the Corporation or any subsidiary
thereof. or (iv) induce any entity or person with which the Corporation or any
direct or indirect subsidiary or any affiliate thereof has a business
relationship to terminate or alter such business relationship.  As used herein,
“Competing Business” shall mean any business involving the sale of products in
any city or county in any state of the United States or any country other than
the United States if such business or the products sold by it are competitive,
directly or indirectly, at the time of the Termination of Employment with
(A) the business of the Corporation or any direct or indirect subsidiary
thereof, (B) any of the products manufactured, sold or distributed by the
Corporation or any direct or indirect subsidiary thereof or (C) any products or
business being developed or conducted by the Corporation or any direct or
indirect subsidiary thereof.
 
(b) The Employee understands that the foregoing restrictions may limit his
ability to earn a livelihood in a business similar to the business of the
Corporation or any subsidiary or affiliate thereof, but he or she nevertheless
believes that he or she has received and will receive sufficient consideration
and other benefits as an employee of the Corporation and as otherwise provided
hereunder to justify clearly such restrictions which, in any event (given his
education, skills and ability), the Employee does not believe would prevent him
or her from earning a living.
 
11. Right to Inventions.  The Employee shall promptly disclose, grant and assign
to the Corporation for its sole use and benefit any and all inventions,
improvements, technical information and suggestions reasonably relating to the
business of the Corporation or any subsidiary or affiliate thereof
(collectively, the “Inventions”) which the Employee may develop or acquire
during the period of the employer/employee relationship between the Corporation
and the Employee (whether or not during usual working hours), together with all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or upon the Inventions.  In connection therewith:
 
(a) the Employee recognizes and agrees that the Inventions shall be the sole
property of the Corporation, and the Corporation shall be the sole owner of all
patent applications, letters patent, copyrights and reissues thereof that may at
any time be granted for or on the Inventions;
 
(b) the Employee hereby assigns to the Corporation any rights the Employee may
have in or acquire to the Inventions;
 
 
 

--------------------------------------------------------------------------------

 
(c) the Employee shall, at the expense of the Corporation, promptly execute and
deliver such applications, assignments, descriptions and other instruments as
may be necessary or proper in the opinion of the Corporation to vest title to
the Inventions and any patent applications, patents, copyrights, reissues or
other proprietary rights related thereto in the Corporation and to enable it to
obtain and maintain the entire right and title thereto throughout the world;
 
(d) the Employee recognizes and agrees that the Inventions to the extent
copyrightable shall constitute works for hire under the copyright laws of the
United States; and
 
(e) the Employee shall render to the Corporation, at its expense, all such
assistance as it may require in the prosecution of applications for said
patents, copyrights, reissues or other proprietary rights, in the prosecution or
defense of interferences which may be declared involving any said applications,
patents, copyrights or other proprietary rights and in any litigation in which
the Corporation may be involved relating to the Inventions.
 
12. Miscellaneous Provisions.
 
(a) Entire Agreement; Amendments.  This Agreement and the other agreements
referred to herein contain the entire agreement between the parties hereto with
respect to the transactions contemplated hereby and supersede all prior
agreements or understandings between the parties with respect thereto.  This
Agreement shall not be altered or otherwise amended except pursuant to an
instrument in writing signed by each of the parties hereto.
 
(b) Descriptive Headings.  Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement.
 
(c) Notices.  All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice).
 
(i)  
if to the Corporation, to:



 
Berry Plastics Corporation

 
c/o General Counsel

 
101 Oakley Street

Evansville, IN 47710
 
(ii)  
if to the Employee, to him or her at the last known address on record at the
Corporation.

 


 
 

--------------------------------------------------------------------------------

 
 
All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing.  As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
New York, New York are not required to be open.
 
(d) Counterparts.  This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement.
 
(e) Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of Indiana applicable to contracts made and performed
wholly therein.  Any dispute under this Agreement shall be subject to the
jurisdiction of Indiana courts and venue of any such contest shall be
Vanderburgh County, Indiana.
 
(f) Benefits of Agreement; Assignment.  The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns, representatives, heirs and estate, as
applicable.  Anything contained herein to the contrary notwithstanding, this
Agreement shall not be assignable by any party hereto without the consent of the
other party hereto.
 
(g) Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement by the other party must be in writing and shall not operate or
be construed as a waiver of any subsequent breach by such other party.
 
(h) Severability.  In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(i) Remedies.  All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.  The Employee acknowledges that in the event of a breach of
any of the Employee’s covenants contained in Sections 9, 10 or 11, the
Corporation shall be entitled to immediate relief enjoining such violations in
any court or before any judicial body having jurisdiction over such a claim.
 
(j) Survival.  Sections 8 through 11, this Section 12 and the defined terms used
in any section referred to in this Section 12(j), shall survive the termination
of the Employee’s employment on the Termination Date and the expiration of this
Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Employment Agreement as
of the date first above written.
 
BERRY PLASTICS CORPORATION
 
By:   /s/ James M. Kratochvil
                                Name:  James M. Kratochvil
                                Title:    EVP and CFO
 
 
   /s/ Thomas Salmon
                                          Thomas Salmon
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1


Employee
 
Thomas Salmon
Position
 
President, Adhesives and Coated Products Division
Office
 
25 Forge Pkwy
Franklin, MA 02038
Annual Base Salary
 
$375,000




